Title: From Thomas Jefferson to Daniel Smith, 24 December 1791
From: Jefferson, Thomas
To: Smith, Daniel



Sir
Philadelphia Dec. 24. 1791.

I have to acknolege the receipt of your favors of Sep. 1. and Octob. 4. together with the report of the Executive proceedings in the South Western government from March 1. to July 26.

In answer to that part of yours of Sep. 1. on the subject of a seal for the use of that government, I think it extremely proper and necessary, and that one should be provided at public expence.
The opposition made by Governor Blount and yourself to all attempts by citizens of the U.S. to settle within the Indian lines without authority from the General government is approved, and should be continued.
There being a prospect that Congress, who have now the post office bill before them, will establish a post from Richmond to Stanton, and continue it thence towards the S.W. government a good distance, if not nearly to it, our future correspondence will be more easy, quick and certain.—I am with great esteem Sir Your most obedt. & most humble servt,

Th: Jefferson

